[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________         FILED
                                              U.S. COURT OF APPEALS
                           No. 09-12581         ELEVENTH CIRCUIT
                                                   MARCH 17, 2010
                       Non-Argument Calendar
                                                     JOHN LEY
                     ________________________
                                                      CLERK

                       Agency No. A035-999-595

YUDY AMPARO GONZALEZ,


                                                                    Petitioner,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                            (March 17, 2010)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
       Yudy Amparo Gonzalez (“Gonzalez”), a national of Colombia, seeks review

of the order of the Board of Immigration Appeals (“BIA”) affirming the decision

of the Immigration Judge (“IJ”) finding her removable as charged under §

237(a)(2)(A)(ii) of the Immigration and Nationality Act (“INA”), 8 U.S.C. §

1227(a)(2)(A)(ii). Gonzalez also seeks review of the IJ’s and the BIA’s decisions

denying her request for a waiver of inadmissibility under INA § 212(h)(1)(B), 8

U.S.C. § 1182(h)(1)(B).1

                                                I.

       At the time the government sought to remove Gonzalez in 2006 pursuant to

§ 237(a)(2)(A)(ii) of the INA, Gonzalez had been lawfully residing in the United

States since she had been admitted to the country as a legal permanent resident at

the age of seven in 1975. Section 237(a)(2)(A)(ii) provides that any alien who has

been admitted to the United States and who is any time thereafter convicted of two

crimes of moral turpitude is deportable. The government sought Gonzalez’s

removal alleging that she had been convicted of retail or petty theft on five prior

occasions and of grand theft in the third degree on one other occasion. At her



       1
          Section 212(h) of the INA provides that the Attorney General may, in his discretion,
waive the inadmissibility of an immigrant who is the spouse, parent, son, or daughter of a citizen
of the United States or an alien lawfully admitted for permanent residence if it is established to
the satisfaction of the Attorney General that the alien’s denial of admission would result in
extreme hardship to the United States citizen or lawfully resident spouse, parent, son, or
daughter of such alien.
                                                  2
second immigration court hearing before the IJ, the following exchange took place

between the IJ and Gonzalez’s attorney regarding the government’s charging

document:

             Judge:       First of all, let’s look at the factual allegations.
                          The factual allegations are admitted without
                          respect to whether or not they’re convictions for
                          immigration purposes.
             Gonzalez:    The factual allegations are admitted, yes.
             Judge:       Okay. So all of the factual allegations are
                          admitted.
             Gonzalez:    That’s correct, Your Honor.
             Judge:       Okay. So all of them are admitted and then, how
                          about the charge is that 237(a)(2)(A)(ii) that she’s
                          been convicted of two crimes involving moral
                          turpitude not arising out of (indiscernible) do you
                          admit that charge?
             Gonzalez:    Yes, Your Honor.
             Judge:       Okay. So that charge is sustained then too.

      Thereafter, the IJ found Gonzalez removable as charged and proceeded with

Gonzalez’s applications for relief from removal, which the IJ subsequently denied.

Gonzalez appealed the IJ’s removability determination to the BIA asserting that

her convictions for retail or petty theft are not convictions for immigration

purposes and thus cannot sustain a charge of removability under § 237(a)(2)(A)(ii).

The BIA concluded that Gonzalez was precluded from contesting the IJ’s

removability determination on the basis of her convictions because Gonzalez,

through her attorney, admitted all of the factual allegations and conceded the

charge of removability at her immigration court hearing.
                                           3
      Upon review of the record, we agree with the BIA that Gonzalez conceded

that she was removable as charged under § 237(a)(2)(A)(ii) of the INA. The BIA

has held that “absent egregious circumstances, a distinct and formal admission

made . . . during . . . a proceeding by an attorney, acting in [her] professional

capacity, binds [her] client as a judicial admission.” Matter of Velasquez, 19 I. &

N. Dec. 377, 382 (BIA 1986). Further, when an admission is made in a deportation

proceeding, the admission is binding on the alien and can be used as evidence of

deportability. Id. The Second Circuit has also upheld an IJ’s removability

determination based on the concessions of a petitioner. See Roman v. Mukasey,

553 F.3d 184, 187 (2d Cir. 2009) (holding that the “IJ and BIA’s determination

that [petitioner’s] admission of removability—which explicitly admitted the

allegations in the NTA ‘and the basis for the charge of removal’—satisfied the

government’s evidentiary burden”); see also 8 C.F.R. § 1240.10 (“If the respondent

admits the factual allegations and admits his or her removability under the charges

and the immigration judge is satisfied that no issues of law or fact remain, the

immigration judge may determine that removability as charged has been

established by the admissions of the respondent.”).

      Gonzalez raises no arguments in her petition before this court that her

admissions were inaccurate, her attorney was ineffective, or that there are any

circumstances which should preclude her from being bound by her admissions.
                                            4
Instead she raises various arguments as to why the state court convictions that

formed the factual basis for the government’s removal charge should not be

considered convictions for immigration purposes. These arguments, however,

should have been made in the first instance to the IJ to contest the government’s

charge of removability. Gonzalez, however, conceded her removability and thus

cannot now challenge the underlying basis for that charge. Accordingly, we deny

her petition on her claim that she is not removable as charged under §

237(a)(2)(A)(ii).

                                              II.

       Gonzalez also argues that the IJ and the BIA erred in denying her request for

a waiver of inadmissibility under INA § 212(h)(1)(B); 8 U.S.C. § 1182(h)(1)(B).2

Gonzalez acknowledges that the grant of a § 212(h) waiver is a discretionary

decision that we are without jurisdiction to review. See 8 U.S.C. § 1252(a)(2)(B)

(providing that there is no judicial review of “any judgment regarding the granting

of relief under [8 U.S.C. § 1182(h)] . . .” or any other decision of the Attorney




       2
          After Gonzalez conceded her removability, she applied for relief from removal
pursuant to the Cuban Adjustment Act seeking an adjustment of her status to that of a legal
permanent resident based on her marriage to a Cuban national. In order to qualify for adjustment
of status she had to demonstrate that she was admissible to the United States. See generally 8
U.S.C. § 1182. Due to her prior convictions for two or more crimes of moral turpitude, she was
inadmissible and would not be eligible to adjust her status unless she qualified for a waiver of
her inadmissibility pursuant to § 212(h).
                                                5
General that is specified to be a discretionary decision); see also Camacho-Salinas,

v. U.S. Att’y Gen., 460 F.3d 1343, 1346-47 (11th Cir. 2006).

      Gonzalez, however, argues that the IJ and the BIA violated her constitutional

rights to due process in denying her request for a § 212(h) waiver by considering

evidence of two prior convictions that were not included in the government’s

original document charging her with removability. While appellate courts have

jurisdiction to review constitutional claims or questions of law, see 8 U.S.C. §

1252(a)(2)(D), we do not gain jurisdiction over a discretionary decision simply

because an alleged error has been framed as a constitutional due process violation.

Arias v. U.S. Att’y Gen., 482 F.3d 1281, 1284 (11th Cir. 2007). Whether the

government submitted evidence in opposition to her application for a waiver that it

did not include in its prior documentation charging her with removability does not

raise a due process concern. Here, Gonzalez is simply challenging the IJ’s and

BIA’s discretionary determinations, claiming that they improperly considered the

evidence that had been submitted either in support or in opposition to her

application for a waiver of inadmissibility. Accordingly, as to this claim, her

petition is dismissed.

      PETITION DENIED, in part, and DISMISSED, in part.




                                          6